COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-223-CR


DOMINIQUE BRADLEY                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Dominique Bradley entered an open plea of guilty to the offense

of aggravated robbery with a deadly weapon, and the trial court sentenced him

to nine years’ confinement. In one point, Bradley argues that his sentence is

disproportionate to the offense committed, thus constituting cruel and unusual

punishment prohibited by the Eighth Amendment. We will affirm.




      1
           See Tex. R. App. P. 47.4.
      To preserve a complaint for our review, a party must have presented to

the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling if they are not apparent from the context of the

request, objection, or motion. Tex. R. App. P. 33.1(a)(1); Mosley v. State, 983
S.W.2d 249, 265 (Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S.
1070 (1999). Further, the trial court must have ruled on the request, objection,

or motion, either expressly or implicitly, or the complaining party must have

objected to the trial court’s refusal to rule. Tex. R. App. P. 33.1(a)(2); Mendez

v. State, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004). An appellant claiming

a disproportionate sentence is not excused from the necessity of preserving

error for appellate review. See Stewart v. LaGrand, 526 U.S. 115, 119, 119
S. Ct. 1018, 1020 (1999) (holding that appellant waived Eighth Amendment

complaint); Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996)

(holding complaint of cruel and unusual punishment under Texas Constitution

waived); Curry v. State, 910 S.W.2d 490, 496 n.2 (Tex. Crim. App. 1995)

(stating that constitutional errors may be waived); Crawford v. State, No. 02-

04–00299-CR, 2005 WL 1477958, at *4 (Tex. App.—Fort Worth June 23,

2005, pet. ref’d) (mem. op., not designated for publication) (holding appellant

waived claim of disproportionate sentence by not objecting after sentence was

imposed, in a motion for new trial, or in any other post-verdict motion).

                                       2
      Here, Bradley did not raise a disproportionate punishment complaint when

the trial court imposed his sentence, in a motion for new trial, or in any other

type of post-verdict motion. Accordingly, Bradley has forfeited his complaint

that his sentence is disproportionate. See Crawford, 2005 WL 1477958, at

*4. We overrule Bradley’s point and affirm the trial court’s judgment.


                                           PER CURIAM

PANEL: MEIER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 17, 2009




                                       3